     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

COREY SMITH

             PLAINTIFF,
v.                             CIVIL ACTION NO.:

CAMPBELL MOVING &
STORAGE, INC.

          DEFENDANT.
______________________/

                                  COMPLAINT

      Plaintiff, Corey Smith, (hereinafter referred to as the “Plaintiff” or “Smith”),

by and through his undersigned attorney, sues the defendant, Campbell Moving &

Storage, Inc. (hereinafter referred to as the “Defendant” or “CMS”), and submits

this Complaint which alleges the following:

                          JURISDICTION AND VENUE

      1.     This is an action to remedy discrimination on the basis of disability,

and retaliation in the terms, conditions, and privileges of Plaintiff’s employment in

violation of the Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117,




                                          1
        Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 2 of 16




12203; the Americans with Disabilities Act Amendments of 2008 (ADAA), the

Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida Statutes

and Florida's Workers' Compensation Retaliation Law § 440.205, Florida Statutes.

        2.     Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.

§2000e-5(f).

        3.     Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

        4.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-
5(k),

Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

        5.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

         6.    Plaintiff has complied with all conditions precedent to the filing of

 this suit.

          7.   All conditions precedent and administrative remedies have been

   exhausted and jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42

   U.S.C. § 2000e-5(f). Plaintiff filed a Charge of Discrimination with the Florida

   Commission on Human Relations (“FCHR” No.: 202022458) and the United


                                            2
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 3 of 16




   States   Equal   Employment      Opportunity    Commission     (“EEOC”     No.:

   15D2020000356) on November 15, 2019. On December 1, 2020, more than 180

   days lapsed since Plaintiff’s charge was filed and the FCHR had not concluded

   its investigation or made a determination pursuant to Fla. Stat. § 760.11(3).

   Plaintiff thereafter requested his 90 day Notice of Right to Sue letter from the

   EEOC which was received on February 15, 2021.

                                     PARTIES

      8.    Plaintiff is a Caucasian male and a citizen of the State of Florida,

Santa Rosa County and who resides in Fort Walton Beach, Florida. He was

employed by the Defendant from April 12, 2019, until October 21, 2019.

      9.    Defendant,    Campbell     Moving     &    Storage,   Inc.,   (“CMS”).

CMS is an employer within the meaning of the ADAA and the Florida Civil Rights

Act and the Florida Workers Compensation Retaliation statute, as it employs in

excess of fifteen (15) employees.

               GENERAL FACTS APPLICABLE TO ALL CLAIMS

      10.   Plaintiff is a forty (40) year old African American male.

      11.   Plaintiff began his employment with Defendant as a packer, mover

and driver on April 12, 2019.

      12.   During his employment with Defendant, Plaintiff performed his duties

and responsibilities in an exemplary manner.

                                        3
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 4 of 16




          13.       On October 21, 2019, Plaintiff suffered an on the job injury to

his right knee.

          14.       As the result of the work related injury, Plaintiff tore his lateral

meniscus and incurred other injuries to his person.

          15.       Immediately following the injury, Plaintiff sought medical

treatment and reported the accident to Defendant.

          16.       Plaintiff further informed the Defendant of his diagnosis and

restrictions and provided Defendant with a doctor’s note that outlined his

restrictions and that he would be out of work as a result of the accident.

          17.       The day after the accident, October 22, 2019, Plaintiff called his

supervisor to ask him about filing a workers compensation claim for the injuries he

sustained as a result of the accident.

          18.       Plaintiff did not hear back from the Defendant until three days

later when his supervisor called and asked that Plaintiff come into the office on

Friday October 25, 2019, to write a statement.

          19.       On Friday, October 25, 2019, Plaintiff went into the office and

after writing a statement at the direction of Defendant, Plaintiff’s employment was

terminated.




                                           4
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 5 of 16




          20.       Plaintiff’s termination occurred within four (4) days of being

injured on the job, reporting said injury to Defendant and requesting time off to

recover and obtain medical treatment.


                          FIRST CAUSE OF ACTION
  (AMERICAN WITH DISABILITIES ACT AND AMENDMENTS “ADAA” - DISCRIMINATION)

          21.       Plaintiff repeats and re-alleges each of the general factual

allegation contained in paragraphs 10 through 20 of this complaint with the same

force and effect as if set forth herein.

          22.       This is an action to remedy discrimination on the basis of

Plaintiff’s disability in the terms, conditions, and privileges of his employment

with Defendant in violation of the Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA).

          23.       At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA).

          24.       At all times material hereto, Defendant was an employer within

the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA).
                                           5
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 6 of 16




          25.       On October 21, 2019, Plaintiff suffered an on the job injury to

his right knee.

          26.       As the result of the work related injury, Plaintiff tore his lateral

meniscus and incurred other injuries to his person.

          27.       Immediately following the injury, Plaintiff sought medical

treatment and reported the accident to Defendant.

          28.       Plaintiff further informed the Defendant of his diagnosis and

restrictions and provided Defendant with a doctor’s note that he would be out of

work as a result of the accident.

          29.       The day after the accident, October 22, 2019, Plaintiff called his

supervisor to ask him about filing a workers compensation claim for the injuries he

sustained as a result of the accident.

          30.       Plaintiff did not hear back from the Defendant until three days

later when his supervisor called and asked that Plaintiff come into the office on

Friday October 25, 2019, to write a statement.

          31.       On Friday, October 25, 2019, Plaintiff went into the office and

after writing a statement at the direction of Defendant, Plaintiff’s employment was

terminated.




                                           6
        Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 7 of 16




           32.      Plaintiff’s termination occurred within four (4) days of being

injured on the job, reporting said injury to Defendant and requesting time off to

recover and obtain medical treatment.

           33.      Plaintiff’s work related injury resulted in a disability to his right

knee.

           34.      Plaintiff performed his job duties for all positions held with

Defendant in an exemplary manner and is a qualified individual, as he had

sufficient skill, knowledge and experience as a packer, mover and driver with

Defendant.

           35.      Plaintiff’s right knee substantially limited one or more major

life activities such as, bending, lifting, and caring for himself, performing some

manual tasks and mobility - of his right knee.

        36.         Plaintiff has a record of impairment with his right knee with
Defendant.

           37.      Defendant had knowledge of Plaintiff’s disability perceived or

otherwise since October 22, 2019, and regarded Plaintiff as having an impairment

to his right knee since that time.

           38.      Four (4) days after reporting the work related injury and

medical condition/ disability to Defendant, the Defendant terminated Plaintiff’s

employment.


                                           7
      Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 8 of 16




          39.        Defendant’s termination of his employment discriminated

against Plaintiff in the terms and conditions of his employment as a result of the

disability to this knee, perceived or otherwise, as set forth herein above, and the

protections afforded him pursuant to the Americans with Disabilities Act, (ADA),

42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008 (ADAA).

          40.        Plaintiff has suffered damages and will continue to suffer

damages in the future as a result of Defendant’s actions.

                            SECOND CAUSE OF ACTION
                (Florida Civil Rights Act – Disability Discrimination)

          41.        Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 10 through 20 of this complaint with the same force and

effect as if set forth herein.

          42.        This is an action to remedy discrimination on the basis of

Plaintiff’s disability in the terms, conditions, and privileges of his employment

with Defendant in violation of the Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

          43.        At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.


                                           8
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 9 of 16




          44.       At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

          45.       On October 21, 2019, Plaintiff suffered an on the job injury to

his right knee.

          46.       As the result of the work related injury, Plaintiff tore his lateral

meniscus and incurred other injuries to his person.

          47.       Immediately following the injury, Plaintiff sought medical

treatment and reported the accident to Defendant.

          48.       Plaintiff further informed the Defendant of his diagnosis and

restrictions and provided Defendant with a doctor’s note that he would be out of

work as a result of the accident.

          49.       The day after the accident, October 22, 2019, Plaintiff called his

supervisor to ask him about filing a workers compensation claim for the injuries he

sustained as a result of the accident.

          50.       Plaintiff did not hear back from the Defendant until three days

later when his supervisor called and asked that Plaintiff come into the office on

Friday October 25, 2019, to write a statement.




                                           9
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 10 of 16




          51.       On Friday, October 25, 2019, Plaintiff went into the office and

after writing a statement at the direction of Defendant, Plaintiff’s employment was

terminated.

          52.       Plaintiff’s termination occurred within four (4) days of being

injured on the job, reporting said injury to Defendant and requesting time off to

recover and obtain medical treatment.

          53.       Plaintiff’s work related injury resulted in a disability to his right

knee.

          54.       Plaintiff performed his job duties for all positions held with

Defendant in an exemplary manner and is a qualified individual, as he had

sufficient skill, knowledge and experience as a packer, mover and driver with

Defendant.

          55.       Plaintiff’s right knee substantially limited one or more major

life activities such as, bending, lifting, and caring for himself, performing some

manual tasks and mobility - of his right knee.

        56.         Plaintiff has a record of impairment with his right knee with
Defendant.

          57.       Defendant had knowledge of Plaintiff’s disability perceived or

otherwise since October 22, 2019, and regarded Plaintiff as having an impairment

to his right knee since that time.


                                           10
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 11 of 16




          58.        Four (4) days after reporting the work related injury and

medical condition/ disability to Defendant, the Defendant terminated Plaintiff

employment.

          59.        Defendant’s termination of his employment discriminated

against Plaintiff in the terms and conditions of his employment as a result of the

disability to this knee, perceived or otherwise, as set forth herein above, and the

protections afforded him pursuant to the Florida Civil Rights Act.

          60.        Plaintiff has suffered damages and will continue to suffer

damages in the future as a result of Defendant’s actions.

                         THIRD CAUSE OF ACTION
  (FLA. STAT. § 440.205 FLORIDA WORKERS’ COMPENSATION RETALIATION CLAIM)

          61.        Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 10 through 20 of this complaint with the same force and

effect as if set forth herein.

          62.        This is an action to remedy discrimination on the basis of

Plaintiff’s disability in the terms, conditions, and privileges of his employment

with Defendant in violation of the Florida's Workers' Compensation Retaliation

Law § 440.205, Florida Statutes.




                                          11
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 12 of 16




          63.       Defendant’s conduct and commissions constitutes intentional

discrimination and unlawful employment practices based upon Florida’s Workers’

Compensation Retaliation Law. FLA. STAT. § 440.205.


          64.       At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida's Workers' Compensation Retaliation

Law § 440.205, Florida Statutes.

          65.       At all times material hereto, Defendant was an employer within

the meaning of Florida's Workers' Compensation Retaliation Law § 440.205,

Florida Statutes.

          66.       On October 21, 2019, Plaintiff suffered an on the job injury to

his right knee.

          67.       As the result of the work related injury, Plaintiff tore his lateral

meniscus and incurred other injuries to his person.

          68.       Immediately following the injury, Plaintiff sought medical

treatment and reported the accident to Defendant.

          69.       Plaintiff further informed the Defendant of his diagnosis and

restrictions and provided Defendant with a doctor’s note that he would be out of

work as a result of the accident.




                                          12
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 13 of 16




          70.       The day after the accident, October 22, 2019, Plaintiff called his

supervisor to ask him about filing a workers compensation claim for the injuries he

sustained as a result of the accident.

          71.       Plaintiff did not hear back from the Defendant until three days

later when his supervisor called and asked that Plaintiff come into the office on

Friday October 25, 2019, to write a statement.

          72.       On Friday, October 25, 2019, Plaintiff went into the office and

after writing a statement at the direction of Defendant, Plaintiff’s employment was

terminated.

          73.       Plaintiff’s termination occurred within four (4) days of being

injured on the job, reporting said injury to Defendant and requesting time off to

recover and obtain medical treatment.

          74.       Plaintiff’s work related injury resulted in a disability to his right

knee.

          75.       Plaintiff performed his job duties for all positions held with

Defendant in an exemplary manner and is a qualified individual, as he had

sufficient skill, knowledge and experience as a packer, mover and driver with

Defendant.




                                           13
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 14 of 16




          76.       Plaintiff’s right knee substantially limited one or more major

life activities such as, bending, lifting, and caring for himself, performing some

manual tasks and mobility - of his right knee.

        77.         Plaintiff has a record of impairment with his right knee with
Defendant.

          78.       Defendant had knowledge of Plaintiff’s disability perceived or

otherwise since October 22, 2019, and regarded Plaintiff as having an impairment

to his right knee since that time.

          79.       Four (4) days after reporting the work related injury and

medical condition/ disability to Defendant, the Defendant terminated Plaintiff

employment.

          80.       Defendant’s termination of Plaintiff’s employment was in

retaliation for asserting the protections afforded him pursuant to the §440.205,

Florida’s Workers’ Compensation Retaliation statutes.

          81.       Plaintiff is now suffering and will continue to suffer irreparable

injury and monetary damages as a result of Defendant’s retaliatory practices unless

and until this Court grants relief.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment:




                                         14
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 15 of 16




      a.         Declaring the acts and practices complained of herein are violation of

the ADA/ADAA, Florida Civil Rights Act (FCRA), Florida’s Worker’s

Compensation Retaliation § 440.205, Florida Statue.

    b.  Enjoining and permanently restraining those violations of the
ADA/ADAA,

Florida Civil Rights Act (FCRA), and the Florida’s Worker’s Compensation

Retaliation § 440.205 Florida Statue.

      c.         Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

      d.         Directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him and make him whole

for all earnings he would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

                    i. Awarding Plaintiff Front Pay in lieu of reinstatement;

                   ii. Awarding Plaintiff compensatory damages;

                   iii. Awarding Plaintiff the costs of this action together with a

                       reasonable attorney’s fees; and,




                                             15
     Case 3:21-cv-00735-MCR-HTC Document 1 Filed 05/06/21 Page 16 of 16




      e.     Granting such other and further relief as the Court deems just and

proper in the premises.

                            DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury in this action.

                                               Respectfully submitted,

       Dated: May 6, 2021.                By: /s/ Clayton M. Connors
                                             CLAYTON M. CONNORS
                                             Florida Bar No.: 0095553
                                             Email: cmc@westconlaw.com
                                             THE LAW OFFICES OF
                                             CLAYTON M. CONNORS, PLLC.
                                             4400 Bayou Blvd., Suite 32A
                                             Pensacola, Florida 32503
                                             Tel: (850) 473-0401
                                             Fax: (850) 473-1388
                                             Attorney for the Plaintiff




                                          16
